Citation Nr: 9914342	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
educational assistance benefits, in the amount of $533.75, 
was timely filed.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
August 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 determination by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee), in St. Louis, Missouri, which denied 
a request for a waiver of an overpayment of educational 
assistance benefits because the request had not been timely 
submitted.
REMAND

In his substantive appeal statement of February 1998, the 
appellant stated that he had not received any notice of his 
right to request a waiver.  The Board notes that according to 
the statement of the case issued by the St. Louis, Missouri, 
Regional Office (RO) in January 1998, a notice of the debt 
and the right to request a waiver within 180 days was sent to 
the appellant by the Debt Management Center on September 20, 
1996.  Significantly, however, a copy of that letter is not 
contained in the appellant's claims file.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain a copy of the 
September 20, 1996, letter from the Debt 
Management Center and associate it with 
the claims folder.

2.  If a copy of the letter cannot be 
obtained, the RO should obtain a written 
statement from the Debt Management Center 
regarding the regular administrative 
practice with respect to notifying 
debtors as to the right to request waiver 
of an overpayment and the applicable time 
limits for doing so.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is hereby informed 
that he has a right to present any additional evidence or 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







